Citation Nr: 0607022	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from April 1941 to November 
1945.

By rating decision in October 1986, entitlement to service 
connection for a low back disability was denied.  The veteran 
received written notice of the October 1986 rating denial by 
letter in November 1986.  The veteran failed to file a timely 
appeal following receipt of the November 1986 notice of 
denial; therefore, the October 1986 rating decision is final.

In September 2004, the veteran submitted a claim to reopen 
the issue of entitlement to service connection for a low back 
disorder.  This appeal arises from a February 2005 rating 
decision of the Lincoln, Nebraska Regional Office (RO).


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a low 
back disability was last denied by rating decision in October 
1986.

2.  The appellant received written notice of this denial by 
letter in November 1986; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for a low back disability is sufficient to 
raise a reasonable possibility of substantiating the claim.

4.  The veteran currently suffers from low back disability to 
include arthritis that was not manifest in service or within 
the initial post service year and is unrelated to disease or 
injury during service.



CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 rating decision 
that denied entitlement to service connection for a low back 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2005).

2.  A low back disability was not incurred in or aggravated 
in service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the April 1941 enlistment physical examination, evaluation 
of the back was normal.

In August 1943, a back injury was noted that had occurred in 
a judo class.  Heat treatments gave some relief.  He had 
never injured his back before.  He complained that the back 
hurt practically all the time.  X-rays were not taken.

The veteran was hospitalized and provided treatment in August 
and September 1943 for a low back strain that had resulted 
from the judo injury.  It was noted that the veteran stood 
with a flattened lower back.  Range of motion of the spine 
was full.  Upon release, the veteran's condition was 
improved.  

On the November 1945 separation physical examination, no 
significant injury was noted and the back was clinically 
evaluated as normal.  

In August 1955, the veteran reported that he had not received 
any treatment for a low back disability since service.  

A September 1955 statement from a friend indicates that the 
veteran had trouble with his back since suffering an injury 
in service and that he was unable to perform manual labor.

Received in September 1986 were letters written by the 
veteran to his family in service describing having suffered a 
back injury and a slow recovery.  Also submitted were two 
service comrade statements which indicated that the veteran 
had injured his back in judo class and that his recovery had 
been slow.  

By rating decision in October 1986, service connection for a 
low back disability was denied as there was no evidence that 
a current low back disability was related to the inservice 
back injury.  The veteran received written notice in November 
1986 with regard to the denial of the claim of service 
connection for a low back disability.  He failed to take any 
action with respect to the October 1986 denial; thus, this 
decision is final and is not subject to revision on the same 
factual basis.  In order to reopen the claim of service 
connection for a low back disability, the veteran must 
present or secure new and material evidence with respect to 
the October 1986 claim that has been disallowed.  38 C.F.R. 
§§ 3.104, 20.302 (2005). 

The veteran filed a claim in September 2004 to reopen the 
issue of entitlement to service connection for a low back 
disability.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the October 1986 rating 
denial includes the following.

An August 2004 statement from Steven Husen, M.D., indicates 
that the veteran had been evaluated for low back pain.  The 
veteran reported suffering from ongoing low back problems 
since injuring his back in service.  The service medical 
records showed that the veteran had suffered a back injury in 
service in August 1943 in a judo class.  The current 
diagnosis was arthritis, degenerative disc disease and 
spondylolisthesis of the low back.  It was opined that the 
initial back injury during service led to the development of 
arthritis.

A January 2005 VA medical opinion indicates that the 
veteran's complete claims folder had been reviewed.  The 
veteran's medical records were also reviewed.  The service 
medical records showed treatment of the low back in 1943 
after a judo accident with no entries thereafter.  X-rays had 
showed severe kyphoscoliosis which easily could come from a 
gradual progression from age.  As there was little to no 
documentation after the initial injury until recent years, it 
was opined that it was less likely that the veteran's current 
back disability was due to the isolated injury in 1943.  It 
was noted that the veteran had not obtained treatment for the 
low back over most of the post service years and that x-ray 
changes easily could have resulted from the aging process.  

When the veteran's claim was last considered in October 1986, 
it was determined that the evidence did not show that a 
current low back disability was related to the injury during 
service.  The additional evidence submitted with the claim to 
reopen includes Dr. Husen's August 2004 opinion to the effect 
that the veteran's inservice back injury led to the 
development of arthritis. 

The additional evidence in the form of the August 2004 
private medical statement constitutes evidence that was not 
previously of record which is not cumulative or redundant of 
the evidence that was of record in October 1986.  This 
opinion relates to an unestablished fact necessary to 
substantiate the veteran's claim; that is, whether the 
veteran currently suffers from a low back disability that was 
incurred in or aggravated during service.  In addition, the 
veteran has provided statements to health care providers as 
to the ongoing nature of his low back complaints over the 
years.

The additional evidence submitted lends credible support to 
the veteran's claim that he currently suffers from a low back 
disability that is related to the back injury during service.  
As such it supports the necessary putative nexus between 
current disability and the veteran's service.  The additional 
evidence that has been submitted, therefore, raises a 
reasonable possibility of substantiating the veteran's claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that the 
additional evidence submitted is new and material and the 
veteran's claim is reopened.  


VCAA

The Board initially notes that the RO reopened the veteran's 
claim of service connection for a low back disability by 
rating decision in February 2005.  The Board has also 
determined that the veteran's claim should be reopened.  The 
Board's reopening of this claim raises a due process issue 
which was addressed by the Court in Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Pursuant to Bernard, it must be determined 
whether the Board may address the veteran's underlying 
service connection claim on a de novo basis without causing 
prejudice to the veteran's due process rights.  As the 
instant claim, however, was considered by the RO on a de novo 
basis in the April 2005 statement of the case, the veteran 
and his representative had an opportunity to submit evidence 
and argument in support of the underlying claim of service 
connection.  Thus, the Board's consideration of the de novo 
claim at this time will not violate the veteran's Bernard due 
process rights.  

The Board must make a determination as to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), which describe VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, have 
been met with regard to the reopened claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in October 2004 prior to the initial unfavorable AOJ 
decision in February 2005. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2004 as well as a statement 
of the case in April 2005, which notified the appellant of 
the type of evidence necessary to substantiate the underlying 
claim of service connection on a direct incurrence basis.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The service medical 
records and multiple statements have been associated with the 
claims folder.  The veteran has not requested a personal 
hearing.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, a VA medical opinion was 
obtained in January 2005 that includes a nexus opinion.  The 
Board finds that the evidence currently of record is adequate 
to fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran a VA 
examination or obtaining another VA medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

As a result, the instant claim is ready for a determination 
as whether the evidence supports the veteran's underlying 
claim of service connection for a low back disability on a de 
novo basis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran maintains that he currently suffers from low back 
disability that is related to the August 1943 inservice low 
back injury.  The evidence does not support this claim. 

The record clearly shows that the veteran was hospitalized in 
August and September 1943 after suffering a low back injury.  
His initial recovery was slow as numerous heat treatments 
were administered.  The remainder of the service medical 
records, over the more than two years before separation, are 
silent for complaints, findings, or diagnoses of a low back 
disability.  The separation physical examination report 
includes a normal evaluation of the back and the post service 
medical record fails to show the presence of a low back 
disability for many decades.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The question of whether a current low back disability is 
etiologically related to injury or disease in service is 
within the sole province of health care professionals.  See 
Espiritu at 494-95.  Thus, the veteran's statements and other 
lay statements regarding the putative connection between 
current low back disability and an injury in service lack 
probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between current low back 
disability and the veteran's service.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. Husen examined the veteran for the first time in August 
2004.  It was noted that the veteran had reportedly suffered 
from ongoing low back problems since service and that the 
service medical records demonstrated that the veteran had 
injured his back in August 1943.  Based on this information, 
Dr. Husen opined that the initial back injury led to the 
ultimate development of arthritis.

A VA examiner reviewed the veteran's complete claims folder 
and medical record in January 2005.  The examiner noted that 
the veteran had not received treatment during service for the 
low back after he had recovered from the August 1943 injury.  
It was stressed that there was little to no documentation 
regarding treatment for the low back until very recently.  
Based on these factors, it was opined that it was less likely 
that the veteran's current back disability was related to the 
isolated back injury in 1943.  

The VA examiner in January 2005 accurately reviewed the 
veteran's medical history beginning with the service medical 
records and continuing until the current time.  Dr. Husen had 
the veteran's service medical records showing treatment 
following the August 1943 injury; however, he did not have 
the veteran's claims folder and, as a result, his medical 
opinion was based on a much more limited review of the 
record.  

The VA examiner opined that it was unlikely that current low 
back disability was related to service.  He emphasized the 
facts that there was no medical evidence of a low back 
disability for most of the veteran's post service years and 
that current back disability was more likely the result of 
the aging process.  The Board finds that the VA examiner 
provided a well reasoned opinion based on a complete and 
accurate review of the entire record, especially in view of 
the fact that the Court has held that the presence of a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As a result, there is 
ample reason to accord greater weight to the VA medical 
opinion as opposed to Dr. Husen's opinion that is far more 
speculative in nature as it was crafted without the 
assistance of the complete medical record.  Accordingly, as 
the preponderance of the evidence is against the veteran's 
appeal, the claim of entitlement to service connection for a 
low back disability must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, the veteran's claim is reopened.  To this extent 
only, the benefit sought on appeal is granted.

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


